Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-13, 20, and 21 are allowed.

3.	The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Imsangjan et al. US Patent Application Publication 2003/0229327 and Saito et al. EP 0878180. Applicant arguments and amendments filed 4/28/21 are sufficient to overcome the previously cited prior art. Specifically the prior art fails to reasonably teach a three-piece absorbent article where the front and back panels are bonded to longitudinal edges of the absorbent core and bonded to each other with seams inwardly of the side edges. Imsangjan teaches the front and back panels may be two or more pieces bonded to each other or that the side panels may be integral with the front and back regions (paragraph 0041).  However, if the side panels are two or more pieces bonded to each other as in Figure 2, the article is at least a four-piece structure.  If the side panels are integral with the front and back regions, then the article is a unitary structure.  Imsangjan nor Saito does not teach or suggest a separate front panel structure, a separate back panel structure and an absorbent insert attached to the front and back panels to provide a three-piece article in conjunction with the other features of the claims, specifically the inwardly positioned first and second seams.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/JACQUELINE F STEPHENS/Primary Examiner, Art Unit 3781